Case 9:20-cv-00011-DWM Document 18 Filed 09/02/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
MEGAN JOHNSON and BLAKE CV 20-11-—M—DWM
JOHNSON,
Plaintiffs,

ORDER
vs.

GEICO GENERAL INSURANCE CO. and
JOHN DOES 1-2,

Defendants.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and
all deadlines are VACATED.

DATED this Aa“ day of September, 2020.

URC KU

onald W. Mollsy, District Judge
United States District Court
